Title: To Thomas Jefferson from Martha Jefferson Carr, 22 May 1786
From: Carr, Martha Jefferson
To: Jefferson, Thomas



Dear Brother
Eppington May 22. 1786.

Mr. Eppes has this morning received yours of Dec. the 11. and poor Dear Polly has been in tears, tho after much ado she is so far pacified as to wipe her eyes and set down to write to you. We have endeavoured to amuse her by every little account of what children look upon to be Luxurys, and tell her they are to be found in France, but to all She turns a deef Ear. Her avertion to going is such that I am sure no arguments will prevaile on her to give her consent, and her Apprehentions of being decoyed and carryed there will prevent I think any Scheem of that kind takeing place. I did not think a child of her age capable of so warm an Affection as I find she is, by her attatchment to Mrs. Eppes, I have been with her now near a fort-night and can not Ingreatiate myself so far as
 to prevaile on her to accompany me on a visit to her Aunt Bolling, her constant answer is that she can not leave her Aunt Eppes. Upon the whole it is my Opinion she can not be carryed without compultion and with a child of her sensibility and timidity what may be the Consequence of such a method we must leave to your own judgment. Mrs. Eppes is Extreemly Anxous for her Improvement and pays the greatest attention to her, She is a Sweet Girl, reads and Sews prettily and dances gracefully. That good ladie is so much unhinged by the recept of yours today that she is not in a situation to write by this Oppertunity, tho Says she has once written to you very fully on the Subject and concludes that her letter has not reached you or that the Multiplicity of business you are engaged in has prevented your acknowledgeing the recept of it. I inclosed to Mr. Madison A letter to you and one to Patsy dated May 1. in which I Answered all the kind inquires contained in yours of August 22 with regard to my family. Nancy is with me and desires her love to you and Patsy as dos all the little ones of this family. Give mine to Patsy and tell her she must Excuse my not writeing to her now as I have so lately written her a long letter. I must repeat my question when Shall we see you in Virginia. Aduei my Dear Brother may happyness ever attend you, and beleive me to be with Sincere Affection Yours

M Carr

